86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard CARTER, Plaintiff--Appellant,v.Carolyn MEADE, Ms., Defendant--Appellee.
No. 95-6951.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert Earl Maxwell, District Judge.  (CA-95-53-2)
Leonard Carter, Appellant Pro Se.
N.D.W.Va.
AFFIRMED AS MODIFIED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as frivolous Appellant's action challenging the credit he received for time served in jail in West Virginia.   We have reviewed the record and the district court's opinion and find no reversible error.   Although the district court stated that it was denying Appellant's motion to proceed in forma pauperis, the court filed the complaint and dismissed the action as frivolous under 28 U.S.C. § 1915(d) (1988).   By filing the complaint, we find that the district court implicitly granted Appellant in forma pauperis status.   Accordingly, we grant leave to proceed in forma pauperis on appeal and affirm the district court's order as modified to reflect that Appellant proceeded in forma pauperis in the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED